DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 2, reference characters 46, 62 and 79 are not mentioned in the description.  
In Fig. 8, reference character 64 is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
The reference character 48, which is referred to as the first grooves of the first bearing surface in lines 11-12 of paragraph [0043], is used to reference two different structural elements when viewing Fig. 2 and Fig. 6, 8. It is whether the structural element referenced as 48 in Fig. 2 or the structural element referenced as 48 in Fig. 6, 8, 
In Fig. 8, the reference character 60 should be replaced with referenced character 68, as reference character 60 is used to point to the cylindrical portion of the second bearing, which reference character 68 is described to reference in lines 3-4 of paragraph [0045].
In Fig. 8, the reference character 68 should be replaced with a different reference character or removed from the drawing altogether, as 68 is described in lines 3-4 of paragraph [0045] as the cylindrical portion of the second bearing. However, in Fig. 8, reference character 68 is pointing towards an arrow line of what the Examiner assumes is the flow of lubricant,
In Fig. 9, reference character 68 should be replaced with reference character 67, as 68 is pointing towards the semi-spherically curved portion of the second bearing, which is described to be represented as reference character 67 in lines 3-4 of paragraph [0045].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2, the phrase “adjacent said closed first end” should read as “adjacent to said closed first end”.
In line 3, the phrase “facilitates radial movement said lower bearing” should read as “facilitates radial movement of said lower bearing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (US 2016/0025129; hereinafter Parker) in view of the publication Corrosion Protection by .
Regarding claim 1, Parker discloses a socket assembly (20, Fig. 1-3), comprising:
a housing (24 Fig. 1-4) having an inner bore extending along a central axis (in [0016], it is referenced that the housing has an inner bore which extends along an axis A; it can be seen in Fig. 1-4 that the axis A is central to the housing) between a closed first end of said housing (30 Fig. 4) and an open second end of said housing (28 Fig. 4);
	at least one bearing disposed in said inner bore of said housing (Fig. 3 shows a lower bearing 48 and an upper bearing 50 within the inner bore of the housing; see [0019] for further description), said at least one bearing having a bearing surface and a support surface opposite said bearing surface (see annotated Fig. 1 below); 
	a ball stud (40 Fig. 1-3) having a shank portion (comprising tapered portion 46 and cylindrical shank portion 44 in Fig. 3) extending outwardly from said housing through said open second end (it can be seen in Fig. 3 that the shank portion extends out of the open end of the housing) and a ball portion (42 Fig. 3) disposed in said inner bore (it can be seen in Fig. 3 that the ball portion is disposed in the inner bore); and
	at least one preload washer (54, 58 Fig. 3, in [0020] the preloaded member is referenced that it can be a spring washer, which would have a pre load due to its spring constant; Parker further discloses that the spring washer may be a Belleville washer in [0023]) biasing said at least one bearing into engagement with said ball portion of said ball stud (it can be seen in Fig. 3 that the preload washer 54 biases the lower bearing 48 into engagement with the ball portion of the ball stud and that the pre load washer 58 biases the upper bearing 50 into engagement with the ball portion of the ball stud).

	Mubea does teach a preload washer (in the form of a Belleville disc spring, line 1 under section titled Disc Spring (Spring Washer) Corrosion Protection) having a coating with a high heat resistance, which allows for heat insulation, and a low coefficient of friction (see section titled Dacromet coating).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the pre load washers of Parker with the coated Belleville disc spring of Mubea. By replacing the pre load washers with coated Belleville disc springs, this would help prevent the lower and upper bearings within the housing from experiencing high amounts of resistance due to friction as the ball stud moves in an axial direction. This axial movement of the ball stud would cause the lower and upper bearings to experience cyclical vertical movements (with respect to Fig. 3 of Parker), causing the lower bearing to experience friction between the support surface of the bearing and the pre load washer (54), and causing the lower bearing to be stuck against the pre load washer (54), as well as cause the upper bearing to experience friction between the surfaces of the upper bearing that are engaged with the shoulder (38 Fig. 4 of Parker) and the lower end of the dust boot (60 Fig. 3 of Parker), and causing the upper bearing to be stuck against the pre load washer (58) or the shoulder, if there were no coating with a low coefficient of friction on either of the washers (54, 58), and possibly shorten the lifespan of the lower and upper bearings, the preload washers, or the entire socket assembly altogether. By having a coating with a high resistance, this would allow for the pre load washers to be protected from any heat generated due to friction between the support surface of the lower bearing and the surfaces of the washers that are in contact with 

    PNG
    media_image1.png
    668
    359
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Parker further discloses wherein said outer coating engages said support surface of said at least one bearing (it can be seen in Fig. 3 of Parker that the outer coating of the Belleville disc spring, which replaced the pre load washer 54 of Parker, would engage the support surface of the lower bearing 48).
Regarding claim 3, Parker further discloses wherein said at least one bearing includes a lower bearing (48 Fig. 3) captured between said ball portion (42) of said ball stud (40) and said closed first end of said housing (30 Fig. 4; it can be seen in Fig. 3 that the bearing is captured 
Regarding claim 4, Parker further discloses wherein said inner bore has a first diameter adjacent to said closed first end (see annotated Fig. 2 below) and said lower bearing has an outer diameter (see annotated Fig. 2) that is less than said first diameter (it can be seen in annotated Fig. 2 that the outer diameter is less than the first diameter, is it must be, otherwise the lower bearing would not fit within the housing), wherein said outer coating facilitates radial movement to said lower bearing to facilitate self-alignment of said lower bearing with said ball portion of said ball stud (since the outer coating of the Belleville disc spring, which replaced the pre load washer 54, engages the support surface of the lower bearing, this will allow for the coating, which has a low coefficient of friction, to aid the lower bearing in aligning itself with the ball portion of the ball stud).

    PNG
    media_image2.png
    501
    646
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 5, Parker further discloses that the outer coating engages said first end of the housing (it can be seen in Fig. 3 that the outer coating of the Belleville disc spring, which replaced the pre load washer 54, engages the surface of the first closed end of the housing that is within the inner bore).
Regarding claim 6, Parker further discloses wherein the outer coating encapsulates said pre load washer (it has been shown that the Belleville disc spring, which replaced the pre load washer 54 in claim 1, is encapsulated with an outer coating).
Regarding claim 7, Parker farther discloses wherein said preload washer is a Belleville washer (the term Belleville disc spring is synonymous with Belleville washer).
Regarding claim 8, Parker further discloses wherein the socket assembly further includes a dust boot (22 Fig. 1-3, 5) having a flexible boot body (the boot body is referenced as cover piece 56 Fig. 3, 5 and is made of an elastic material, allowing for it to be flexible; see 
Regarding claim 9, Parker further discloses wherein said at least one bearing includes an upper bearing (50 Fig. 3) captured between said lower end of said dust boot and said ball portion of said ball stud (it can be seen in Fig. 3 that the upper bearing is captured between the lower end of the dust boot and the ball portion of the ball stud).
Regarding claim 10, Parker further discloses wherein said at least one preload washer is bonded to said lower end of said dust boot (it can be seen in Fig. 3, 5 that the pre load washer 58, which has been replaced with a coated Belleville disc spring is bonded to lower end 60 of the dust boot).
Regarding claim 11, Parker further discloses wherein said at least pre load washer is overmolded with material of said dust boot (the material of the dust boot being overmolded to the coated Belleville disc spring, which replaced the pre load washer 58, is a method limitation and does not bear weight on the product itself; [0024] references that the pre load washer 58 may be encapsulated within the boot body 56 through an overmolding process).
Regarding claim 12, Parker further discloses wherein said at least one pre load washer is encapsulated within said lower end of said dust boot ([0024] references that the pre load washer 58, which has been replaced with the Belleville disc spring, may be encapsulated within the boot body 56 of the dust boot; it can also be seen in Fig. 3 and 5 that the coated Belleville disc spring would be encapsulated within the lower end 60 of the dust boot).
Regarding claim 13, Parker further discloses wherein the socket assembly further includes a dust boot (22 Fig. 1-3, 5) having a flexible boot body (the boot body is referenced as cover piece 56 Fig. 3, 5 and is made of an elastic material, allowing for it to be flexible; see [0021] for a further explanation) extending between an upper end configured in sealed engagement about the shank portion of the ball portion (upper end of the boot body 62 is sealed against the tapered portion 46 of the shank of the ball stud as can be seen in Fig. 3; see [0025] for further description) and a lower end configured in sealed engagement with the open second end of said housing (lower end of the boot body 56 is sealed against the second end of the housing as can be seen in Fig. 3; [0021] references the sealing of the lower end of the boot body being sealed to the housing), wherein said at least one bearing includes an upper bearing (50 Fig. 3) captured between said lower end of said dust boot and said ball portion of said ball stud (it can be seen in Fig. 3 that the upper bearing is captured between the lower end of the dust boot and the ball portion of the ball stud), wherein said at least one pre load washer engages said lower end of said dust boot (it can be seen in Fig. 3, 5 that a pre load washer 58, which has been replaced with a coated Belleville disc spring, engages the lower end of the boot body of the dust boot).
Regarding claim 14, Parker further discloses wherein at least one bearing includes a lower bearing (48 Fig. 3) captured between said ball portion (42 Fig. 3) of said ball stud (40 Fig. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.J.B./
Examiner, Art Unit 3678           

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678